Citation Nr: 0432561	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  02-08 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1967 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran testified at a regional 
hearing before a Decision Review Officer in October 2000 and 
before the undersigned Judge in a Board hearing at the RO in 
August 2004.  


FINDINGS OF FACT

1.  By rating decision in August 1995, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  

2.  Evidence received since the August 1995 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The occurrence of the alleged stressor is supported by 
credible evidence.

4.  The veteran has a diagnosis of PTSD, medically linked to 
events in service.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
August 1995 rating decision, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome set 
forth below, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the veteran will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits.

Service Connection

The veteran's contends that he has PTSD, which is related to 
stressors he experienced in service.  Service connection may 
be granted for disability arising from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A.       
§ 1110 (West 2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.  § 3.303(d) (2003).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R.              § 3.304(f).  Under 
38 C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders.  38 C.F.R. § 
4.125.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board notes that 38 C.F.R. 3.304(f) was amended effective 
March 7, 2002.  See 67 Fed. Reg. 10330-10332 (2002).  These 
amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in-
service personal assault.  Consequently, they do not 
materially affect the case now under consideration by the 
Board.  

New and Material Evidence

In an August 1995 rating decision, the veteran's service 
connection claim for PTSD was denied.  The veteran filed a 
notice of disagreement to the February 1996 rating decision 
and was issued a statement of the case in July 1996 with 
appellate rights and procedures.  However, the veteran did 
not file a substantive appeal.  The August 1995 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  
Nevertheless, when a claim is the subject of a prior final 
denial, it may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  As the veteran's claim was received prior 
to August 29, 2001, these amendments are not relevant in the 
instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

It appears from the April 2002 supplemental statement of the 
case that the RO in fact found that the service connection 
claim for PTSD had been reopened.  The RO then discussed the 
merits of the evidence and found that service connection was 
not warranted.  Although the RO may have determined that new 
and material evidence was received to reopen the claim, the 
Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

Evidence received prior to the August 1995 rating decision 
included service records demonstrating that the veteran 
served from July 1967 to January 1969.  According to his DD 
214, the veteran served on the USS Canberra in Vietnam.  
Separation examination from service dated in January 1969 
noted that psychiatric evaluation was normal.  Evidence also 
failed to show a diagnosis of PTSD or a verified stressor 
related to his PTSD.  

In the August 1995 rating decision, the veteran's claim for 
PTSD was denied on the basis that there was no PTSD diagnosis 
and that there was no verified in-service stressor.  The RO 
relied on the above evidence in making its determination.  

Evidence received since the August 1995 rating decision 
includes numerous VA medical treatment records demonstrating 
a diagnosis and treatment for PTSD since 1996, including 
group therapy and individual counseling.  In a November 1999 
VA report written by his treating VA clinical psychologist, 
the veteran discussed two stressor events that he experienced 
while serving aboard the USS Canberra in Vietnam.  He first 
recalled how his ship was shot at because of faulty 
intelligence.  Other than the veteran's statements, there is 
no evidence to verify this stressor.  

The veteran described to the VA examiner his second stressor 
event as when he recalled assisting wounded soldiers from 
another ship.  He recalled holding one man who had blood all 
over him.  This followed with the guilt that the veteran had 
over memories of the village they destroyed.  The veteran 
testified further about this incident at his August 2004 
hearing.  He described how a gunboat was shooting at an 
island and the north Vietnamese dropped an 80-millimeter 
mortar round on the gunboat, causing damage.  The ship came 
along side the USS Canberra and the veteran assisted in 
helping the wounded off the gunboat ship and on to the USS 
Canberra.  The veteran recalled one soldier dead and another 
soldier with half his face gone, asking the veteran "please 
don't let me die."  The veteran stated that he felt helpless 
at that point.  The veteran asserted that these events 
occurred in December 1968.  

In addition to his testimony and account of the event to the 
November 1999 VA treating physician, the veteran submitted 
copies of pages from a 1969 yearbook of the USS Canberra 
describing the events on the USS Canberra in 1968.  Included 
in the yearbook was a picture of the veteran shown to be a 
member of the crew and a picture of what appears to be a 
wounded soldier on a stretcher/lift with three soldiers 
providing care for him.  The veteran also submitted a letter 
from himself to his wife dated in December 1968.  The letter 
was dated December 12, 1968 and postmarked to the veteran's 
wife December 13, 1968.  In the letter, the veteran described 
an event where the ship went to bombard Tiger Island when it 
came upon a small boat.  The veteran stated that the swift 
boat had been hit by a rocket with one man dead, another man 
shot in the leg, and a third man had his middle all shot up.  
The fourth man had been blown over the side by the rocket 
hit.  He essentially stated in the letter that it was a bad 
site to see.  The veteran further stated that in response to 
the swift boat attack, the USS Canberra bombarded the island, 
cutting the enemy to pieces.  The Board also notes that 
service medical records show complaints of and treatment for 
an earache following three days of gunfire in December 1968.  

Upon review, VA treatment records from 1996 demonstrate that 
the veteran was diagnosed and treated for PTSD.  Furthermore, 
the letter to his wife dated in December 1968 and the 
pictures from the yearbook, along with the service medical 
records showing complaints of an earache following three days 
of gunfire, provide credible supporting evidence of the 
veteran's alleged stressor involving the rescue of injured 
soldiers from the gunboat and subsequent bombardment of the 
enemy.  Both the diagnosis of PTSD and credible supporting 
evidence of the alleged stressor go directly to the basis for 
the prior denial.  Therefore, the evidence received following 
the August 1995 denial, along with the prior evidence from 
the service medical records, is so significant that it must 
be considered in order to fairly decide the merits of the 
PTSD claim.  As such, evidence received since the August 1995 
rating decision is new and material, and the veteran's claim 
of entitlement to service connection for PTSD has been 
reopened.  

Analysis of Service Connection Claim

As discussed above, the veteran must show that he has a 
current diagnosis of PTSD with a link, established by medical 
evidence, between the current symptoms and a verified in-
service stressor.  38 C.F.R. §§  3.304(f), 4.125.  In this 
case, there are contrasting opinions as to whether the 
veteran has PTSD based upon his asserted stressors.  Before 
determining whether the veteran has PTSD based upon his 
asserted in-service stressors, the Board must decide whether 
the veteran's has a verified in-service stressor. 

The Board notes that the service records are negative for any 
evidence that the veteran was involved in combat.  Where the 
claimed stressor is not related to combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the veteran's testimony as 
to the occurrence of the claimed stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); see Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); Zarycki v. Brown, 6 Vet App 91 
(1993).  

The veteran's claimed stressors include witnessing and 
assisting dead and injured soldiers off of a gunboat while 
serving on the USS Canberra in December 1968, followed by a 
retaliatory bombardment of the island from which the enemy 
attacked the gunboat.  Here, the service records confirm that 
in addition to prior tours of duty aboard the USS Canberra, 
the veteran served a tour of duty on the USS Canberra from 
September 1968.  Moreover, service medical records show that 
the veteran received medical attention for health problems on 
the USS Canberra in October, November, and December 1968.  
This evidence supports a finding that the veteran was serving 
on the USS Canberra in December 1968, when he alleges that 
the incident occurred.  

As for whether the stressor event occurred as described by 
the veteran, the December 1968 letter from the veteran to his 
wife, along with the picture of what appears to be a wounded 
soldier in the USS Canberra yearbook dated in 1969 
(memorializing the events from 1968) sufficiently supports 
his assertion of the alleged events occurring aboard the USS 
Canberra in December 1968.  While there is no corroborating 
evidence showing that the veteran participated in assisting 
the dead and injured soldiers off the gunboat, as he has 
consistently asserted, the Board finds the detailed 
description of the event as told in the December 1968 letter 
to be sufficient proof that he was at least present and 
witnessed the event.  In other words, resolving doubt in the 
veteran's favor, the Board finds that the veteran was on the 
USS Canberra in December 1968, and witnessed the wounded and 
dead soldiers against the enemy and the subsequent 
bombardment of the island.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Board finds that objective evidence 
corroborates the veteran's stressor statements.  

As for the issue of whether there is a link between the 
verified stressor and the veteran's current PTSD symptoms, in 
West v. Brown, 7 Vet. App. 70 (1994), the United States Court 
of Appeals for Veterans Claims (Court) held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  

The medical evidence, as noted earlier, shows contrasting 
opinion as to whether the veteran has PTSD based upon an in-
service stressor.  VA medical records from 1996 demonstrate 
ongoing treatment for chronic PTSD.  The veteran's diagnosis 
was specifically discussed by his treating VA psychologist in 
a November 1999 report.  The examiner discussed in detail the 
veteran's therapy, his trauma history, including the in-
service stressor described above, and treatment.  The 
examiner indicated that she administered the Mississippi PTSD 
Scale, which showed a score of 136 (recommended cut-off for 
Vietnam, combat related PTSD is 107).  The examiner found 
that the veteran was being truthful in his responses, which 
were consistent with his past presentations in group.  

In contrast, two VA reports dated in January 2001 and 
February 2002 indicated that the veteran did not have PTSD.  
The January 2001 VA examiner opined that the veteran did not 
meet the PTSD criteria for exposure to a life-endangering 
stressor.  The examiner noted in the report that he examined 
the veteran and reviewed the evidence of record, including 
the letter the veteran sent to his wife dated in December 
1968.  The examiner opined that the experience described by 
the veteran can be hardly considered traumatic.  Essentially, 
the examiner determined that the veteran's alleged in-service 
stressor was insufficient to meet the requirement for a 
diagnosis of PTSD.  The report indicated that the examiner 
did not perform any psychological testing on the veteran.  

The February 2002 VA physician did not examine the veteran, 
but reviewed and analyzed the claims file.  The physician 
found that that the veteran's symptoms did not manifest 
sufficient criteria to meet a diagnosis of PTSD.  He noted 
that the veteran does possess, according to the January 2001 
VA examiner's report, a number of criteria that could fit 
into a PTSD diagnosis.  However, there were not a sufficient 
number of these criteria to completely make the diagnosis.  

Upon review, the Board finds that November 1999 VA medical 
opinion is competent medical evidence as it establishes that 
the veteran has PTSD based upon examination of the veteran, 
including testing, and a review of the records.  Similarly, 
the January 2001 VA examiner's opinion is competent medical 
evidence as it too was based upon an examination of the 
veteran and review of the records.  It appears that two 
competent medical opinions drew differing conclusions as to 
whether the veteran has PTSD based upon the in-service 
stressor.  The January 2001 VA examiner found that the 
veteran's in-service stressor was insufficient to meet the 
criteria for PTSD, while the November 1999 VA medical report 
indicated that testing using the Mississippi PTSD Scale 
showed scoring indicating a diagnosis PTSD based on the 
veteran's responses.  

In further support for his opinion, the January 2002 VA 
examiner concluded that the veteran appeared to have 
dramatically embellished the events involving the gunboat 
incident when he described the one soldier saying to the 
veteran "please don't let me die" and then having the 
soldier die in the veteran's arms.  Indeed, this was a 
different version of the events he described in the letter to 
his wife in December 1968 or to the events described in the 
November 1999 VA medical report.  The events described in the 
November 1999 VA medical report indicated that the veteran 
handled one of the injured soldiers that was covered in 
blood, but there was no reference to anyone dying in his arms 
or making statements such as "please don't let me die."  
Therefore, without the alleged dramatically embellished 
version of events, the November 1999 VA examiner still found 
that the veteran had PTSD.  Furthermore, the November 1999 VA 
examiner found that the PTSD testing of the veteran showed 
him to appear to be truthful and his responses consistent 
with his group treatment.  

As for the February 2002 VA report, the examiner sufficiently 
outlined the diagnostic criteria for PTSD, but failed to 
explain his rationale or otherwise provide any rationale for 
his conclusion that the veteran did not meet the criteria.  
Moreover, the examiner failed to explain which, if more than 
one, of the criteria were not met.  Additionally, the VA 
physician did not examine the veteran.  The Board finds that 
the February 2002 VA physician's opinion lacks probative 
value in light of the other evidence of record.

In short, the probative medical evidence appears to be in 
equipoise.  Therefore, resolving reasonable doubt in the 
veteran's favor, the Board concludes that the evidence 
establishes a link between the veteran's current symptoms and 
his verified stressors.  

Based upon the above, the Board finds that the veteran has 
PTSD with a link between the veteran's current symptoms and a 
verified in-service stressor.  Thus, the evidence presented 
demonstrates that the criteria to establish a claim of 
entitlement to service connection for PTSD have been met, the 
appeal is granted.  


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



